322 F.2d 649
Hollis Frazier HUTCHINS, Appellant,v.UNITED STATES of America, Appellee.
No. 7355.
United States Court of Appeals Tenth Circuit.
Sept. 13, 1963.

Charles B. Lindley, of Hiester, Tanner & Clanahan, Denver, Colo., for appellant.
Robert M. Green, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., on the brief), for appellee.
Before PHILLIPS, PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial of a motion made under 28 U.S.C. 2255 for relief from a sentence imposed after jury trial for violation of 18 U.S.C. 2312.  The only point deserving consideration relates to the admission of a statement made while in state custody.  The trial court found, and the record confirms, that the statement was entirely of an exculpatory nature consistent with the defense presented by the movant.  Without consideration of whether the point may be raised on a collateral attack, we are convinced that Mallory v. United States, 354 U.S. 449, 77 S. Ct. 1356, 1 L. Ed. 2d 1479, has no application because the statement was in explanation of movant's conduct rather than a statement against interest.


2
Affirmed.